Case 19-13963-KHK         Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39             Desc Main
                                   Document      Page 1 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

__________________________________________
                                          )
IN RE:                                    )
                                          )
MARIEL ALEJANDRA CASTELLON                )                   Case No. 19-13963-KHK
                                          )
                                          )                   Chapter 7
      Debtor                              )
__________________________________________)

              TRUSTEE’S APPLICATION FOR APPROVAL OF REAL ESTATE
               LISTING AGREEMENT AND EMPLOYMENT OF REALTOR

         Janet M. Meiburger, Chapter 7 Trustee herein (the "Trustee"), by her undersigned

proposed counsel, respectfully requests entry of an order authorizing the employment of Helaine

Newman of the firm Berkshire Hathaway Home Services-PenFed Realty as the exclusive listing

agent for the sale of real property located at 418 Old Courthouse Road, NE, Vienna, VA 22180

(the “Property”). In support of this Application, the Trustee states as follows:

         1.     The Debtor commenced this case by filing a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code on December 4, 2019 (the “Petition Date”). The case was

converted to Chapter 7 on January 2, 2020 (Docket No. 16). Janet M. Meiburger is the duly

qualified and acting Trustee in this case (Docket No. 17).

         2.     Included among the property of the bankruptcy estate is the Debtor’s 100%

ownership interest in the Property.

         3.     The Trustee proposes to market the Property for sale at a listing price of

$725,000.00 upon the terms of the listing agreement attached as Exhibit A (the “Listing

___________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
Proposed Counsel to Chapter 7 Trustee
Case 19-13963-KHK         Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39             Desc Main
                                   Document      Page 2 of 27



Agreement”). This price is based on Ms. Newman’s inspection of the Property, on her research

and recommendation based on her experience in the real estate market, and on her analysis of

current listings and comparable sales. Ms. Newman is an experienced and knowledgeable real

estate agent.

       4.       The Trustee obtained a title abstract for the Property which shows two mortgages

and one judgment lien on the Property. The Bank of New York Mellon Trust Company, National

Association holds the first mortgage on the Property. According to the Motion for Order

Granting Relief from Automatic Stay Under 11 USC § 362 (Docket No. 30), the estimated

amount due on the first mortgage was $523,278.08 as of February 4, 2020. Specialized Loan

Servicing is the servicer for the second mortgage on the Property. According to the Debtor’s

Schedule D, the amount owed on the second mortgage was approximately $218,303.18 as of the

Petition-Date. There is also a judgment lien against the Property, which is junior to the

mortgages. There is insufficient equity in the Property to pay the second mortgage or the

judgment lien. Therefore, the Property will be sold as a short sale. The Trustee will request that

the sale be free and clear of the judgment lien pursuant to 11 U.S.C. § 363(f)(3).

       5.       To the best of the Trustee’s knowledge, except as stated in the Declaration of

Helaine Newman attached hereto as Exhibit B, Ms. Newman has no connection with any party in

interest or their attorneys or accountants, the United States Trustee, or any persons employed in

the Office of the United States Trustee, has no interest adverse to the bankruptcy estate that

would disqualify her from employment, and is a disinterested person as such term is defined by

11 U.S.C. § 101(14).

       6.       The Listing Agreement provides for an exclusive listing of the Property with Ms.

Newman, terminating at 11:59 p.m. on August 31, 2020. Ms. Newman will pay all costs for

marketing and advertising the Property.
                                                 2
Case 19-13963-KHK        Doc 33        Filed 02/21/20 Entered 02/21/20 16:35:39          Desc Main
                                      Document      Page 3 of 27



       7.      As provided in the Listing Agreement, upon receipt of one or more qualified

offers for the Property acceptable to the Trustee, the Trustee will then seek the approval of this

Court to authorize the sale of the Property and the compensation of Ms. Newman with respect

thereto. Pursuant to the Listing Agreement, the commission due on sale of the Property will be

six percent (6%) of the sale price.

       8.      At the request of the U.S. Trustee’s office, the Trustee has not agreed to the dual

agency and designated agency provisions of the listing agreement.

       WHEREFORE, the Trustee respectfully requests this Court enter the proposed order

attached hereto as Exhibit C authorizing the employment of Ms. Newman and approving the

Listing Agreement.

                                               Respectfully submitted

                                               THE MEIBURGER LAW FIRM, P.C.

Dated: February 19, 2020                   By: /s/ Janet M. Meiburger
                                               Janet M. Meiburger, Esq., VSB No. 31842
                                               The Meiburger Law Firm, P.C.
                                               1493 Chain Bridge Road, Suite 201
                                               McLean, Virginia 22101
                                               (703) 556-7871
                                               Proposed Counsel to Chapter 7 Trustee




                                                 3
Case 19-13963-KHK              Doc 33        Filed 02/21/20 Entered 02/21/20 16:35:39                                  Desc Main
                                            Document      Page 4 of 27



                                           CERTIFICATE OF SERVICE

       I HEREBY certify that on this 19th day of February, 2020, a true and correct copy of the

foregoing Trustee’s Application for Approval of Real Estate Listing Agreement and

Employment of Realtor will be served by ECF e-mail pursuant to the applicable Standing Order

of the Court, and by e mail on Helaine Newman at helainesells@gmail.com.




                                                            /s/ Janet M. Meiburger
                                                            Janet M. Meiburger




      J:\Trustee\Castellon, Mariel Alejandra (19-13963)\Pleadings\Employment Applications\Application to Employ Realtor.1.doc
                                                                4
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document      Page 5 of 27




                    EXHIBIT A
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document      Page 6 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document      Page 7 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document      Page 8 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document      Page 9 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 10 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 11 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 12 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 13 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 14 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 15 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 16 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 17 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 18 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 19 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 20 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 21 of 27




                    EXHIBIT B
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 22 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 23 of 27
Case 19-13963-KHK   Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39   Desc Main
                             Document     Page 24 of 27




                    EXHIBIT C
Case 19-13963-KHK         Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39             Desc Main
                                   Document     Page 25 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

__________________________________________
                                          )
IN RE:                                    )
                                          )
MARIEL ALEJANDRA CASTELLON                )                  Case No. 19-13963-KHK
                                          )
                                          )                  Chapter 7
      Debtor                              )
__________________________________________)

                     ORDER APPROVING REAL ESTATE LISTING
                    AGREEMENT AND EMPLOYMENT OF REALTOR

         UPON CONSIDERATION of the Trustee’s Application for Approval of Real Estate

Listing Agreement and Employment of Realtor (the “Application”), and it appearing to the Court

that the Application is proper and should be granted, it is by the Court

         ORDERED, that the Listing Agreement attached to the Application be, and hereby is,

approved; and it is further

         ORDERED, that Helaine Newman of Berkshire Hathaway Home Services-PenFed Realty

be, and she is hereby, authorized and designated as the listing agent for the real property located

at 418 Old Courthouse Road, NE, Vienna, VA 22180, with her compensation, if any, to be

subject to further order of the Court; and it is further

         ORDERED, that no agent or broker in any Berkshire Hathaway Home Services-PenFed

Realty office may represent a buyer for the purchase of 418 Old Courthouse Road, NE, Vienna,

VA 22180, except as approved by the Court; and it is further

         ORDERED, that an agent or broker operating from a franchised, independently owned

and operated, Berkshire Hathaway Home Services-PenFed Realty office may represent a buyer

for the purchase of 418 Old Courthouse Road, NE, Vienna, VA 22180; and it is further
Case 19-13963-KHK       Doc 33    Filed 02/21/20 Entered 02/21/20 16:35:39            Desc Main
                                 Document     Page 26 of 27



        ORDERED, that any provision in the Listing Agreement, attached to the Application,

allowing designated representation or dual representation by agents or brokers in a Berkshire

Hathaway Home Services-PenFed Realty office is not approved and not permitted except as set

forth herein.



Date:
                                             UNITED STATES BANKRUPTCY JUDGE

                                             Entered on Docket:

I ASK FOR THIS:



/s/ Janet M. Meiburger
Janet M. Meiburger, Esq., VSB No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, Virginia 22101
Phone: (703) 556-7871


SEEN AND NO OBJECTION:


/s/ Jack I. Frankel_______________
Jack I. Frankel, Esq.
Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
Phone: (703) 557-7229
Case 19-13963-KHK               Doc 33       Filed 02/21/20 Entered 02/21/20 16:35:39                                   Desc Main
                                            Document     Page 27 of 27



PARTIES TO RECEIVE COPIES BY MAIL

       Helaine Newman
       Berkshire Hathaway Home Services-PenFed Realty
       3050 Chain Bridge Road, Suite 105
       Oakton, VA 22030




    J:\Trustee\Castellon, Mariel Alejandra (19-13963)\Pleadings\Employment Applications\Application to Employ Realtor.1.Order.doc
